Filed 10/30/20 U.S. Security Associates, Inc. v. Andrews CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 U.S. SECURITY ASSOCIATES,                                             B300675
 INC.,
                                                                       (Los Angeles County
           Plaintiff, Cross-defendant                                  Super. Ct. No. 19STCV05084)
           and Respondent,

           v.

 RANDY ANDREWS,

           Defendant, Cross-complainant
           and Appellant.




     APPEAL from an order of the Superior Court of Los
Angeles County, Barbara A. Meiers, Judge. Affirmed.
     Santiago Law Group, Artemio Santiago; Benedon & Serlin,
Douglas G. Benedon and Wendy S. Albers for Defendant, Cross-
complainant and Appellant.
      Bryan Cave Leighton Paisner, Keith D. Klein, Glenn J.
Plattner and Kristy A. Murphy for Plaintiff, Cross-defendant and
Respondent.

                     ______________________

      Defendant and cross-complainant Randy Andrews appeals
from the trial court’s order denying his motion to compel
arbitration of the action filed against him by his former employer,
U.S. Security Associates, Inc. (U.S. Security), and his cross-
complaint. We conclude the trial court properly denied Randy
Andrews’ motion because a statutory exception to the
enforcement of the arbitration provision applies. Specifically,
U.S. Security is a party to a pending action with third parties not
bound by the arbitration agreement that may result in conflicting
rulings on a common issue of law or fact within the meaning of
Code of Civil Procedure section 1281.2, subdivision (c).1
Accordingly, we affirm.

                        BACKGROUND
A.    U.S. Security Sues Andrews Global Security, Inc.,
      Don Anderson, and George Casillas
      On October 26, 2018, U.S. Security filed a complaint
against Andrews Global Security, Inc. (Andrews Global) and U.S.
Security’s former employees Don Anderson and George Casillas
(the Andrews Global Litigation). U.S. Security alleged that
Anderson and Casillas solicited its customers and employees and
misappropriated its confidential information and trade secrets.


      1 Allunspecified statutory references are to the Code of
Civil Procedure.




                                 2
U.S. Security further alleged Andrews Global participated in
Anderson’s and Casillas’s unlawful conduct and interfered with
Anderson’s and Casillas’s employment agreements.
      According to U.S. Security’s complaint, prior to Anderson’s
position as president of special events at Andrews Global,
Anderson had been employed with U.S. Security for over 15 years
and served as its senior vice president of special events and
training. Prior to Casillas’s positions as vice president of special
events and director of recruiting for Andrews Global, he had
served as an employee and director for U.S. Security for
approximately one year.
      U.S. Security sued for breach of Anderson’s written
contract, breach of Casillas’s written contract, breach of fiduciary
duty against Casillas, breach of duty of loyalty against Casillas,
misappropriation of trade secrets against all defendants,
intentional interference with prospective economic advantage
against all defendants, intentional interference with at-will
employment relations against Casillas and Andrews Global,
intentional interference with contractual relations against
Andrews Global, conversion against Casillas and Andrews
Global, and unlawful and unfair business practices under
Business and Professions Code section 17200 et seq. against all
defendants.
      U.S. Security attached both Anderson’s and Casillas’s
employment agreements to its complaint. Neither agreement
includes an arbitration provision. In addition to damages, U.S.
Security sought prohibitory and mandatory injunctions. U.S.
Security’s complaint in the Andrews Global Litigation does not
mention Randy Andrews.




                                 3
B.     U.S. Security Sues Randy Andrews
       On February 15, 2019, U.S. Security filed a complaint for
damages and injunctive relief against Randy Andrews, initiating
the instant matter (the Andrews Litigation). According to the
complaint, Randy Andrews founded Andrews International, Inc.
in 1988. U.S. Security acquired Andrews International in 2012.
Following the acquisition, Randy Andrews remained the chief
executive officer and president of Andrews International and
became the chief security officer of U.S. Security.
       U.S. Security alleged that in March 2018, Andrews Global
filed articles of incorporation and a statement of information with
the California Secretary of State. The documents identified
Randy Andrews’ son, Lee Andrews, as Andrews Global’s chief
executive officer, secretary, chief financial officer, agent for
service of process, and as a director. The Andrews Global
website, however, identified Randy Andrews as its chief executive
officer and founder. Yet, U.S. Security alleged, in
communications with U.S. Security about Andrews Global, Randy
Andrews “feigned ignorance.”
       Randy Andrews resigned from U.S. Security in July 2018,
and U.S. Security deemed his last day of work to be
September 24, 2018.
       U.S. Security alleged Randy Andrews solicited its
employees and clients and misappropriated its confidential
information, trade secrets, and company property for the purpose
of establishing Andrews Global, a competing company. In
particular, U.S. Security alleged Randy Andrews enticed several
key U.S. Security executives to join Andrews Global, including
Casillas and Anderson. Substantially similar to its claims in the
Andrews Global Litigation, U.S. Security sued Randy Andrews




                                4
for breach of written contract, breach of fiduciary duty, breach of
duty of loyalty, misappropriation of trade secrets, intentional
interference with prospective economic advantage, intentional
interference with at will employment relations, intentional
interference with contractual relations, unlawful and unfair
business practices pursuant to Business and Professions Code
section 17200 et seq., and civil conspiracy.
       U.S. Security attached to the complaint a copy of Randy
Andrew’s October 4, 2016 employment agreement. The
agreement included an arbitration clause at section 8 as follows:
“8. Arbitration of Disputes. Except as set forth below in this
[s]ection 8, all disputes, claims, or controversies arising out of or
relating to this Agreement or the negotiation, validity or
performance hereof that are not resolved by mutual agreement
shall be resolved solely and exclusively by binding arbitration to
be conducted before JAMS or its successor (the ‘Arbitrator’). The
arbitration shall be held in Los Angeles, California before a
mutually agreed to single arbitrator and shall be conducted in
accordance with the Arbitrator’s then current rules and
procedures applicable to employment arbitration. . . . [¶] This
[s]ection 8 applies equally to requests for temporary, preliminary
or permanent injunctive relief, except that in the case of
temporary or preliminary injunctive relief any party may proceed
in a California court without prior arbitration for the limited
purpose of avoiding immediate and irreparable harm. The
provisions of this [s]ection 8 shall be enforceable in any court of
competent jurisdiction.” (Bold omitted.)




                                  5
C.     The Trial Court Relates the Andrews Global and
       Andrews Litigations
       On March 12, 2019, U.S. Security filed a notice of related
case. U.S. Security alleged the two matters involve the same
parties and are based on the same or similar claims; arise from
the same or substantially identical transactions, incidents, or
events requiring the determination of the same or substantially
identical questions of law or fact; and are likely for other reasons
to require substantial duplication of judicial resources if heard by
different judges. No party objected to the notice of related case,
and on March 27, 2019, the matters were related.
D.     Randy Andrews’ Cross-complaint in the Andrews
       Litigation
       On March 20, 2019, Randy Andrews filed a cross-complaint
against U.S. Security in the Andrews Litigation. Among other
things, Andrews alleged that U.S. Security failed to pay bonuses
due to him and thereby breached his October 4, 2016 employment
agreement. He further alleged that after he reported to U.S.
Security its violations of, or noncompliance with, local, state,
and/or federal laws, U.S. Security retaliated against him by
denying him the means to perform his job and thereby
constructively discharged him. He also sued for breach of his
subscription agreement, breach of his October 4, 2016
employment agreement, breach of the implied covenant of good
faith and fair dealing, wrongful discharge, retaliation, failure to
pay wages at termination, waiting time penalties, and unfair
business practices pursuant to Business and Professions Code
section 17200 et seq. He requested a jury trial.




                                 6
E.    Randy Andrews’ Answer in the Andrews Litigation
      On March 29, 2019, Randy Andrews filed his answer to
U.S. Security’s complaint. He stated 36 affirmative defenses.
None of them referred to his contractual right to arbitration.
F.     Pleading Challenges to Randy Andrews’ Cross-
       complaint
       On April 30, 2019, U.S. Security demurred to Randy
Andrews’ cross-complaint. The trial court sustained the
demurrer with leave to amend. The trial court ordered Randy
Andrews “to set forth as to each breach of contract cause of action
the contract in full (by attaching it), just what term or terms have
been breached, and when, and in what manner and with just
what damage has flowed from each alleged breach . . . .”
       Then, on July 11, 2019, U.S. Security moved to strike
Randy Andrews’ amended cross-complaint. U.S. Security argued
Randy Andrews attached the contracts to the amended cross-
complaint, but failed to modify the allegations as the trial court
ordered. On August 1, 2019, Randy Andrews filed a notice of
nonopposition to the motion to strike and requested leave to
amend his cross-complaint to comply with the trial court’s order.
In a declaration, Randy Andrews’ attorney stated he
misunderstood the trial court’s order to require either that Randy
Andrews append the agreements to the cross-complaint or to
plead the breach of contract causes of action with more
specificity—not both.
       On August 14, 2019, the trial court heard the motion to
strike and ordered Randy Andrews to “redo the [a]mended
[c]ross-[c]omplaint within [10] days.”




                                 7
G.    Motion to Compel Arbitration
      On August 5, 2019—four days after Randy Andrews sought
leave to amend his cross-complaint to comply with the trial
court’s order to allege his breach of contract claims with more
specificity—Randy Andrews filed his motion to compel both the
Andrews Litigation and the Andrews Global Litigation to
arbitration. In his motion, Randy Andrews argued the
arbitration provision applied to the causes of action in the
complaint and cross-complaint in the Andrews Litigation.
      Andrews further argued the claims in the Andrews Global
Litigation should also be compelled to arbitration under theories
of equitable estoppel and agency. Specifically, “[U.S. Security]’s
claims in its related actions against [Randy] Andrews [and the
AGS Litigation] are essentially the same and are sufficiently
intertwined with the contractual obligations under which [U.S.
Security] brings its claims against [Randy] Andrews such that it
is equitable to compel arbitration of the claims against [Andrews
Global], Anderson, and Casillas as well.” As to agency, Randy
Andrews argued U.S. Security allegations in its complaints
demonstrated the defendants were agents of one another. Thus,
he argued, even though the Andrews Global defendants were
nonsignatories to an arbitration agreement, it was equitable to
compel all the parties and claims to arbitration.
      In support of Randy Andrews’ motion, his counsel filed a
declaration stating that “[a]t the time of the filing of Randy
Andrews’ [c]ross-[c]omplaint and [a]nswer, neither myself nor my
co-counsel were aware that there was a valid and enforceable
arbitration provision agreed to by Mr. Andrews and [U.S.
Security], and my office therefore filed Mr. Andrews’ [c]ross-
[c]omplaint and [a]nswer simultaneously in order to avoid the




                                8
risk of potentially waiving any cross-claims Mr. Andrews might
have and to avoid the need to apply for leave at a later time to file
a cross-complaint on Mr. Andrews’ behalf.” Randy Andrews also
filed a declaration in support of his motion to compel arbitration.
His declaration was silent as to when he discovered or
remembered the existence of the arbitration provision.
       In opposition to the motion to compel arbitration, U.S.
Security argued that two exceptions applied to enforcing the
arbitration provision against Randy Andrews. First, section
1281.2, subdivision (c), provides that arbitration is not required if
a court determines that “[a] party to the arbitration agreement is
also a party to a pending court action or special proceeding with a
third party, arising out of the same transaction or series of
related transactions and there is a possibility of conflicting
rulings on a common issue of law or fact. . . .” Second, Randy
Andrews waived his right to arbitrate by substantially invoking
the litigation machinery in ways inconsistent with the right to
arbitrate.
       As to the Andrews Global Litigation, U.S. Security argued
that neither equitable estoppel nor agency principles applied to
compel the Andrews Global defendants to arbitration. Citing
Goldman v. KPMG, LLP (2009) 173 Cal.App.4th 209, 229-230,
U.S. Security argued that equitable estoppel required “the claims
asserted against the nonsignatories be intertwined with the
agreement containing the arbitration clause.” However, the
complaint in the Andrews Global Litigation did not refer to
Randy Andrews’ employment agreement or any obligation
contained therein. Further, U.S. Security argued that it never
alleged or conceded that Andrews Global, Anderson, Casillas and
Randy Andrews were agents of one another with respect to




                                 9
Randy Andrews’ breach of his employment agreement. U.S.
Security alleged Randy Andrews breached his employment
agreement in his individual capacity, not through any agent.
Thus, U.S. Security argued that rather than compel both matters
to arbitration, the trial court should consolidate the matters and
deny the motion to compel arbitration.
      In reply, Randy Andrews argued he did not waive his right
to arbitration. Far from availing himself of the litigation
machinery, Randy Andrews contended he merely defended
himself against a “blitzkrieg” of discovery and motions. He did
not serve his own discovery. Randy Andrews further argued U.S.
Security could not establish prejudice. As to the Andrews Global
Litigation, Randy Andrews again argued equitable estoppel and
agency principles applied.
      On August 26, 2019, Randy Andrews filed a second
amended cross-complaint.
      Randy Andrews’ motion to compel arbitration was
scheduled for hearing on August 29, 2019. The trial court
indicated its tentative was to deny the motion and invited Randy
Andrews’ counsel to present his argument. Randy Andrews’
counsel stated it assumed the basis for the trial court’s denial
was waiver. The trial court responded, “Yes. I think there’s too
much done in this case, including, but not limited to, the still
pending mandamus action to say now that it should go to
arbitration. All of those discovery issues with were—involved a
voluminous presentation by both sides, expensive to put together
and time-consuming for the court and for the parties,[2] and

      2 According to a declaration filed by U.S. Security, on
December 18, 2018, the Andrews Global defendants brought a
motion to strike U.S. Security’s claim for punitive damages,




                                10
there’s been a great deal of activity in the case. I notice that
[defendant’s] counsel say ‘we were not aware of the employment
agreement,’ but Mr. Andrews certainly was, and he doesn’t put in
his declaration he wasn’t aware of it. He also had an arbitration
provision in his earlier sale[s] contract with this company for
arbitration. So I think that it reflects at some level a choice not
to use that arbitration right and then a decision to go in an
opposite direction. . . . [T]here’s been too much expended by the
other side in these related actions for me to now send it to



which the trial court denied after the hearing on February 11,
2019.
       In February 2019, the Andrews Global defendants filed
seven motions to quash U.S. Security’s subpoenas directed to its
former security guards and Andrews Global’s landlord. U.S.
Security filed a notice indicating that the motions to quash the
subpoenas to the security guards had become moot because it had
withdrawn its subpoenas, yet the Andrews Global defendants did
not take their motions off calendar. On March 27, 2019, the trial
court denied all seven of the motions to quash, noting that they
had been “frivolous and without merit.”
       On May 10, 2019, U.S. Security filed five motions to compel
further responses to written discovery, which the trial court
granted in their entirety on June 5, 2019, and indicated it would
have awarded sanctions if U.S. Security had sought them.
       On June 4, 2019, U.S. Security filed motions to compel
production of documents by Andrews Global. The trial court
granted the motions on June 26, 2019.
       On July 30, 2019, U.S. Security filed four additional
motions to compel discovery responses and sought sanctions
against the Andrews Global defendants. The motions were
scheduled for hearing on August 29, 2019. The record does not
reflect the outcome of these four motions.




                                11
arbitration.” The trial court stated it denied the motion to compel
“for all the reasons stated in the opposition papers.”
       In its August 29, 2019 minute order, the trial court also
stated, “As to [Randy Andrews’] [m]otion to [c]ompel
[a]rbitration, the [m]otion is denied, inter alia, for all the reasons
stated in the opposition papers.”
       On September 6, 2019, Randy Andrews timely filed a notice
of appeal concerning the trial court’s ruling denying his motion to
compel arbitration. The Andrews Global defendants also filed a
notice of appeal in the Andrews Global Litigation, U.S. Security
Associates, Inc. v. Andrews Global Security, Inc., et al., B300688,
concerning the trial court’s denial of Randy Andrews’ motion to
compel arbitration. On November 13, 2019, we consolidated the
two appeals. However, that same day, the Andrews Global
defendants abandoned their appeal. Accordingly, we review only
the trial court’s denial of Randy Andrews’ motion to compel
arbitration of the Andrews Litigation.

                          DISCUSSION
       Based on the language in the trial court’s minute order that
it denied the motion to compel arbitration for the reasons stated
in U.S. Security’s opposition, Randy Andrews argues that neither
of the two exceptions discussed therein applies. First, he argues
that the third-party exception articulated in section 1281.2,
subdivision (c), is inapplicable because the Andrews Global
defendants are not third parties within the meaning of the
statute. Second, he argues he did not waive his right to compel
arbitration.
       We hold the defendants in the Andrews Global Litigation
are third parties and the trial court did not abuse its discretion in
denying the motion to compel on this basis. Because this holding




                                 12
is dispositive, we need not consider whether the trial court erred
in finding Randy Andrews waived his right to compel arbitration.
A.      Standard of Review and Legal Framework
        A party to an arbitration agreement need not be compelled
to arbitrate if the trial court determines that “[a] party to the
arbitration agreement is also a party to a pending court action or
special proceeding with a third party, arising out of the same
transaction or series of related transactions and there is a
possibility of conflicting rulings on a common issue of law or
fact. . . .” (§ 1281.2, subd. (c).) “[W]hether a defendant is in fact a
third party for purposes of . . . section 1281.2, subdivision (c), is a
matter of law subject to de novo review. [Citations.] If the third
party exception applies, the trial court’s discretionary decision as
to whether to stay or deny arbitration is subject to review for
abuse.” (Laswell v. AG Seal Beach, LLC (2010) 189 Cal.App.4th
1399, 1406 (Laswell).)
        For purposes of section 1281.2, the term “third party”
means a party that is not bound by or entitled to enforce the
arbitration agreement. (Thomas v. Westlake (2012) 204
Cal.App.4th 605, 612; Laswell, supra, 189 Cal.App.4th at
p. 1407.) However, “nonparties to arbitration agreements are
allowed to enforce those agreements where there is sufficient
identity of parties. For example, defendants who are not
signatories to an arbitration agreement, but who are acting as
agents for the party to the arbitration provision, may be allowed
to enforce the arbitration clause.” (Valley Casework, Inc. v.
Comfort Construction, Inc. (1999) 76 Cal.App.4th 1013, 1021.) In
addition, nonsignatories may enforce an arbitration provision
under an equitable estoppel doctrine. “ ‘ “ ‘[T]he equitable
estoppel doctrine applies when a party has signed an agreement




                                  13
to arbitrate but attempts to avoid arbitration by suing
nonsignatory defendants for claims that are “ ‘based on the same
facts and are inherently inseparable’ ” from arbitrable claims
against signatory defendants.’ ” ’ [Citation.]” (Laswell, supra, at
p. 1407.)
       On appeal, Randy Andrews does not challenge the trial
court’s implicit finding that the two matters involve a
“transaction or series of related transactions and there is a
possibility of conflicting rulings on a common issue of law or fact.”
(§ 1281.2, subd. (c).) Rather, Randy Andrews contends that
under principles of equitable estoppel and agency, the Andrews
Global defendants are not third parties within the meaning of
section 1281.2, subdivision (c). We disagree.
       “In any case applying equitable estoppel to compel
arbitration despite the lack of an agreement to arbitrate, a
nonsignatory may compel arbitration only when the claims
against the nonsignatory are founded in and inextricably bound
up with the obligations imposed by the agreement containing the
arbitration clause. In other words, allegations of substantially
interdependent and concerted misconduct by signatories and
nonsignatories, standing alone, are not enough: the allegations of
interdependent misconduct must be founded in or intimately
connected with the obligations of the underlying agreement.”
(Goldman v. KPMG, LLP, supra, 173 Cal.App.4th at p. 219, fn.
omitted; see DMS Services, LLC v. Superior Court (2012) 205
Cal.App.4th 1346, 1357 [“The question is not whether the actions
are related, but whether the action against a nonsignatory to the
arbitration agreement is rooted in the contract containing the
arbitration agreement. To be sure, there are common questions
of law and fact in both actions, including, perhaps, interpretation




                                 14
of the policy agreements. But commonality of issues is a far cry
from claims grounded in, and ‘inextricably intertwined with,’ the
arbitration agreement”].) “The reason for this equitable rule is
plain: One should not be permitted to rely on an agreement
containing an arbitration clause for its claims, while at the same
time repudiating the arbitration provision contained in the same
contract.” (DMS Services, LLC, supra, at p. 1354.)
       On appeal, Randy Andrews points to U.S. Security’s
acknowledgment in its notice of related cases that the two
matters arise from the same incidents and events and that Randy
Andrews, Anderson, and Casillas are officers of Andrews Global
and are acting in concert with one another and/or for the benefit
of Andrews Global. Randy Andrews also notes that the acts U.S.
Security alleges Randy Andrews committed in concert with other
persons coincides with the activities alleged against Anderson
and Casillas in the Andrews Global Litigation. Further, Randy
Andrews argues, in its complaint against him, U.S. Security
alleged Doe defendants abetted his scheme by setting up and
financing a competing business and such Doe defendants were
the agents, employees, joint venturers, etc., of the remaining
defendants and acted within the scope of their agency and
employment in committing the acts alleged in the complaint.
U.S. Security also alleged Randy Andrews was the mastermind of
a conspiracy to damage U.S. Security, runs Andrews Global, and
solicited and recruited Anderson and Casillas to work at Andrews
Global.
       The above allegations are not sufficient to demonstrate that
the misconduct by the Andrews Global defendants is founded in
or intimately connected with the obligations of Randy Andrews’
employment agreement. (DMS Services, LLC v. Superior Court,




                                15
supra, 205 Cal.App.4th at p. 1357; Goldman v. KPMG, LLP,
supra, 173 Cal.App.4th at p. 219.) As U.S. Security correctly
argues, Randy Andrews does not identify any cause of action in
the Andrews Global Litigation that is dependent upon the
obligations in his employment agreement. The obligations for
which U.S. Security sues Anderson and Casillas arise from
Andersons’s and Casillas’s own employment agreements and
California law—not Randy Andrews’ agreement. Accordingly,
equitable estoppel did not apply.
       Further, the allegations Randy Andrews identifies do not
allege that Anderson, Casillas, and Andrews Global acted as
Randy Andrews’ agents. While U.S. Security alleged in its
complaint in the Andrews Litigation that Doe defendants acting
as Randy Andrews’ agents aided and abetted him in the acts
alleged therein, the Doe defendants are identified as defendants
with “fictitious names because [U.S. Security] is unaware of the
true names, capacities or identities.” But at the time U.S.
Security filed its complaint against Randy Andrews, it knew the
identities and purported wrongful acts of Anderson and Casillas.
U.S. Security had already filed the complaint against them in the
Andrews Global Litigation. Accordingly, the allegation that Doe
defendants acted as Randy Andrews’ agents does not apply to
Anderson and Casillas. Nor do we find the allegation that Randy
Andrews solicited Anderson and Casillas to work for Andrews
Global sufficient to establish an agency relationship. This is not
a situation where “it would be unfair to defendants to allow [the
plaintiff] to invoke agency principles when it is to his advantage
to do so, but to disavow those same principles when it is not.”
(Thomas v. Westlake, supra, 204 Cal.App.4th at p. 614.)




                                16
       Randy Andrews argues that Laswell requires a different
result. We disagree.
       In Laswell, Laswell, by and through her daughter, under a
power of attorney, alleged she had received improper care and
treatment at a 24-hour health facility, Country Villa Seal Beach
Healthcare Center. (Laswell, supra, 189 Cal.App.4th at p. 1402.)
“In her complaint, she named as [the] defendants [1] AG Seal
Beach, LLC, the licensee and operator of the health facility doing
business as Country Villa Seal Beach Healthcare Center; [2] AG
Facilities Operations, LLC, the owner of AG Seal Beach, LLC,
and Country Villa Seal Beach Healthcare Center; and
[3] Country Villa Service Corporation, doing business as Country
Villa Health Services, the management company of Country Villa
Seal Beach Healthcare Center in charge of the day-to-day
operation, patient care and maintenance of the health
facility . . . .” (Ibid.) “According to the complaint, while Laswell
resided at Country Villa Seal Beach Healthcare Center, she was
neglected, abandoned and abused . . . . Laswell alleged causes of
action against all [the] defendants for elder abuse under the
Elder Abuse and Dependent Adult Civil Protection Act (Welf. &
Inst. Code, § 15600 et seq.); negligence; willful misconduct; and
violation of Penal Code section 368, and an additional cause of
action against AG Seal Beach, LLC, as the licensee of the health
facility, for violation of Health and Safety Code section 1430,
subdivision (b).” (Ibid., fn. omitted.)
       The “arbitration agreement provided for arbitration of ‘any
and all disputes or claims . . . arising out of the provision of
services by the [f]acility,’ defined as Country Villa Seal Beach
Healthcare Center, or that ‘allege violations of the Elder Abuse
and Dependent Adult Civil Protection Act.’ ” (Laswell, supra, 189




                                17
Cal.App.4th at p. 1403.) Each of the defendants, however, were
Country Villa Seal Beach Healthcare Center-related entities: the
licensee and operator, the owner, and the manager. (Id. at
p. 1407.) “Further, the substance of Laswell’s allegations is that
all [of the] defendants are responsible for the improper care that
she received while she resided at Country Villa Seal Beach
Healthcare Center, demonstrating her claims against all [the]
defendants are based on the same facts and theory and are
inherently inseparable.” (Ibid.)
       The instant matter is distinguishable from Laswell. U.S.
Security can and did allege—especially with respect to the
individual defendants—that each violated their own independent
duties to U.S. Security that arose under their respective
agreements and California law. The causes of action were not
“inherently inseparable” with those alleged against Randy
Andrews. Accordingly, Laswell is inapposite. We conclude each
of the Andrews Global defendants are third parties for purposes
of section 1281.2, subdivision (c).
       We also find the trial court did not abuse its discretion in
denying Randy Andrews’ motion to compel arbitration pursuant
to the third party exception articulated in section 1281.2,
subdivision (c). Neither party disputes the two matters arise out
of a series of related transactions or that there is a risk of
conflicting rulings on a common issue of law or fact. (§ 1281.2,
subd. (c).)
       Having determined the trial court could properly deny
Randy Andrews’ motion to compel on this basis, we need not
consider whether he waived his right to compel arbitration.




                                18
                          DISPOSITION
     The order is affirmed. Each party is to bear its own costs
on appeal.
     NOT TO BE PUBLISHED


                                          SINANIAN, J.*


We concur:



             CHANEY, J.



             BENDIX, Acting P. J.




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                               19